Note: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                      2008-3080

                                LESTER R. MITCHELL,

                                                           Petitioner,

                                           v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                           Respondent,

                                          and

                           DEPARTMENT OF COMMERCE,

                                                           Intervenor.


      Lester R. Mitchell, of Memphis, Tennessee, pro se.

      Calvin M. Morrow, Attorney, Office of the General Counsel, Merit Systems
Protection Board, of Washington, DC, for respondent. With him on the brief were B. Chad
Bungard, General Counsel, and Rosa M. Koppel, Deputy General Counsel.

       Lauren S. Moore, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for intervenor. With her on the
brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General, Jeanne E. Davidson,
Director, and Kirk T. Manhardt, Assistant Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2008-3080


                              LESTER R. MITCHELL,

                                                          Petitioner,

                                         v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                          Respondent,

                                        and

                         DEPARTMENT OF COMMERCE,

                                                          Intervenor.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           AT3443070244-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, SCHALL and MOORE, Circuit Judges)

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED May 8, 2008                         /s/ Jan Horbaly
                                         Jan Horbaly, Clerk